

 
INTELLECTUAL PROPERTY AGREEMENT
 
This Agreement, effective as of this 30th day of May, 2007, (the "Effective
Date") is by and between Eastman Kodak Company ("Kodak"), a New Jersey
corporation and eMagin Corporation (formerly FED CORPORATION), ("Seller"), a
Delaware corporation with its principal office at 10500 NE 8th Street, Suite
1400, Bellevue, WA 98004 ("Seller").
 
RECITALS:
 
WHEREAS Seller has acquired under Kodak's patents and know-how related to
organic light-emitting diode ("OLED") technology the "NONEXCLUSIVE FIELD OF USE
LICENSE AGREEMENT RELATING TO OLED TECHNOLOGY FOR MINIATURE, HIGH RESOLUTION
DISPLAYS" dated March 29, 1999, as amended, (hereinafter referred to as the
"License Agreement") and desires to reduce certain of its current and future
license payments to Kodak under the License Agreement in order to have financial
stability and to continue and grow its business; and
WHEREAS Seller has acquired certain of its own patents in OLED technology and
one of those patents, U.S. Patent 6,337,492 B l, entitled "Serially-Connected
Organic Light Emitting Diode Stack Having Conductors Sandwiching Each Light
Emitting Layer" issued January 8, 2002 is of interest to Kodak, and this
Agreement is intended to assign to Kodak the ownership rights in such patent
subject to and in accordance with the terms, conditions and Iimitations set
forth in this Agreement.
 
In consideration of these premises and of the mutual promises set forth below,
the Parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
For the purposes of this Agreement, the terms used herein shall have the meaning
specifically defined below and shall be applicable both to the singular and
plural forms.
1

--------------------------------------------------------------------------------




 
1.01 "Affiliate" means any company, partnership, joint venture, or other entity
which directly or indirectly controls, is controlled by or is under common
control with a Party. Control shall mean the possession of fifty percent (50%)
or more of the voting share capital or the power to direct or cause the
direction of the management and policies of the controlled entity, whether
through the
ownership of shares, by contract or otherwise, but only for so long as such
control shall exist.
 
1.02 "Agreement" or "Intellectual Property Agreement" means this Intellectual
Property Agreement and the Exhibits hereto, and any other agreements or
instruments entered into by the parties hereto on the date hereof in connection
with the subject matter hereof, as the same may from time to time be amended by
mutual written agreement of the Parties.
 
1.03 "Assigned Patent" means the invention disclosures, if available, patent
applications and patents (including letters patent, industrial designs, process
patents and inventor's certificates) related to U.S. Patent 6,337,492 B1,
entitled "Serially-Connected Organic Light Emitting Diode Stack Having
Conductors Sandwiching Each Light Emitting Layer" issued January 8, 2002 and any
inventions disclosed therein and all patents and applications claiming priority
thereto or sharing priority therewith, and any and all rights to any of the
foregoing anywhere in the world, including any provisional applications,
substitutions, extensions, supplementary patent certificates, reissues,
reexaminations, renewals, divisions, continuations in part or in whole,
continued prosecution applications, requests for continued examination, and
other similar filings or notices provided for under the laws of the United
States or of any other country and all rights and remedies against past, present
and future infringement, misappropriation, or other violation of any of the
foregoing.
 
1.04 "Assignment of Invention of Patent" means the Assignment of Invention of
Patent in substantially the form attached as Exhibit A to this Agreement,
pursuant to which Seller confirms it is selling, assigning, and transferring to
Kodak the right, title, and interest in and to the Assigned Patent.
 
1.05 "Breaching Party" has the meaning set forth in Section 10.01 of this
Intellectual Property Agreement.


2

--------------------------------------------------------------------------------




 
1.06 "Encumbrance" means any lien, charge, title retention, claim, license,
conditional sale, obligation to license or sell, or other encumbrances including
any liens imposed by any third party.
 
1.07 "including" and "include" shall mean including without limitation and
include without limitation, respectively.
 
1.08"Kodak" has the meaning set forth in the preamble to this Intellectual
Property Agreement.
 
1.09 "Party" means Seller or Kodak, as the case may be.
 
1.10 "Patent" means the Assigned Patent.
 
1.11"Seller" has the meaning set forth in the preamble to this Intellectual
Property Agreement.
 
ARTICLE 2
 
INTELLECTUAL PROPERTY TRANSFER
 
2.01 In consideration for the significantly reduced payments made to Kodak as
set forth in Article 3, Seller hereby assigns to Kodak all rights, title and
interest to the Assigned Patent.
 
ARTICLE 3
 
CONSIDERATION
 
3.01 In consideration to Seller for the transfer of rights to Kodak hereunder,
Kodak agrees that:
 
(1)  Each of Seller's quarterly royalty payments owed to Kodak under Section 4.2
of the License Agreement for the second half (from July 1 through December 31)
of calendar year 2007 shall be reduced by fifty percent (50%); and
 
(2)  Each of Seller's quarterly royalty payments owed to Kodak under Section 4.2
of the License Agreement for the calendar year 2008 shall be reduced by fifty
percent (50%).


3

--------------------------------------------------------------------------------




 
ARTICLE 4
 
PATENT PROSECUTION
 
4.01 As of the Effective Date of this Agreement and with respect to the Assigned
Patent, the Party owning such Assigned Patent after the transactions
contemplated herein shall at its sole discretion be entitled to file, prosecute,
issue and maintain (or abandon as the case may be) the Assigned Patent.
 
4.02 EXCEPT TO THE EXTENT EXPRESSLY PROVIDED FOR IN THIS INTELLECTUAL PROPERTY
AGREEMENT, WITH RESPECT TO THE APPLICATION, PROSECUTION OR MAINTENANCE OF ANY
PATENT ASSIGNED OR LICENSED AT ANY TIME, WHETHER PRIOR TO, ON OR FOLLOWING THE
EFFECTIVE DATE: KODAK SHALL HAVE NO LIABILITY TO SELLER OR ANY ENTITY RECEIVING
AN INTEREST IN ANY PATENT FROM SELLER, FOR ANY ACTION OR INACTION TAKEN OR NOT
TAKEN BY KODAK. THIS LIMITATION OF LIABILITY INCLUDES BUT IS NOT LIMITED TO ANY
FILINGS, EXAMINATIONS, AMENDMENTS, RESPONSES, APPEALS, ARGUMENTS, PAYMENTS,
MAINTENANCE FEES OR ANNUITIES RELATING TO ANY OF THE INTELLECTUAL PROPERTY
RIGHTS ASSIGNED TO KODAK UNDER THIS INTELLECTUAL PROPERTY AGREEMENT.
 
ARTICLE 5
 
TRANSITION OF IP EFFORTS
 
5.01 As of the Effective Date and with respect to the Assigned Patent, Seller
will reasonably cooperate with KODAK in the prosecution and transition of files.
Without limitation to the foregoing, Seller will (a) provide the documentation
and information set forth in the Patent Transfer Procedures set forth in Exhibit
B and (b) provide reasonable access to (i) inventors who are Seller employees
for consultation concerning patent prosecution and enforcement and (ii) Seller's
U.S. and non-US patent counsel. Ultimate prosecution and enforcement control
(including decisions to prepare, file, prosecute, maintain, abandon, terminate
or otherwise handle the Assigned Patent) will reside with Kodak. Kodak at its
own discretion and expense may contact inventors who are not in Seller's employ.
In such case, Seller hereby waives any surviving


4

--------------------------------------------------------------------------------




 
confidentiality obligations that inventors may have to Seller for patent
prosecution and enforcement consultation with respect to the Assigned Patent.
 
ARTICLE 6
 
CONFIDENTIAL INFORMATION
 
6.01 Each Party shall keep confidential, and shall not disclose to any third
party, any information relating to this Agreement, any information provided or
transmitted to it by the other Party or its Affiliates, that the receiving Party
has a reasonable basis to believe is confidential to the transmitting Party or
that is treated by the transmitting Party as confidential (including with
respect to Seller any confidential information contained within the patent
application, file histories and related documents (if any) transferred to Kodak
in connection with the assignment of the Assigned Patent), until such
information is publicly disclosed through no fault of either Party.
Notwithstanding the foregoing, a Party may disclose the existence and terms of
this Agreement (except for the amount of payment to be made pursuant to Section
3.01) on a confidential basis to any actual or potential buyer of any business
to which the patent rights assigned hereunder pertain, and additionally to any
actual or potential buyer of any Assigned Patent or any actual or potential
licensee of any Assigned Patent in the case of Kodak. The foregoing obligations
in Paragraph 6.01, shall not apply when and to the extent such information:
 
(1)  was known by the receiving Party prior to disclosure or was independently
developed thereafter (provided however that to the extent that any information
provided to Kodak or its Affiliates hereunder relates to any Assigned Patent
such information shall be considered the confidential information of Kodak as of
and following the Effective Date);
 
(2)  is lawfully available to the trade or to the public prior to the Effective
Date;
 
(3)  through no act on the part of the receiving Party thereafter becomes
lawfully available to the trade or to the public; or
 
(4)  is required to be disclosed to a third party pursuant to law or legal
process, provided that the receiving Party takes reasonable steps to inform the
other Party of such disclosure, to the extent that the receiving Party is
permitted to do so by law, before such disclosure takes place and provides the
other Party an opportunity to object or otherwise act.


5

--------------------------------------------------------------------------------




 
ARTICLE 7
 
ENFORCEMENT OF INTELLECTUAL PROPERTY RIGHTS
 
For the Assigned Patent, Kodak has the sole and exclusive right to institute any
lawsuits or other proceedings against any third party with respect to such
patents, including any claim for past, present or future infringement,
misappropriation, or violation of any intellectual property rights assigned to
Kodak hereunder, and Seller shall at Kodak's expense reasonably cooperate
with Kodak in connection with any such lawsuit or other proceeding. The
decisions of whether and when to institute, to settle or to continue the
prosecution of any such lawsuits or other proceedings against any third party
with respect to such patents shall be determined at Kodak's sole discretion.
 
ARTICLE 8
 
REPRESENTATIONS AND WARRANTIES
 
8.01 EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO RIGHTS WITH RESPECT TO ANY PATENTS
OR OTHER INTELLECTUAL PROPERTY RIGHTS ARE TRANSFERRED OR GRANTED. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, NEITHER PARTY NOR ITS
AFFILIATES MAKE ANY WARRANTIES, EXPRESS OR IMPLIED, REGARDING ANY OF THE
INTELLECTUAL PROPERTY OR RIGHTS TRANSFERRED TO THE OTHER PARTY, INCLUDING
WARRANTIES AS TO THE FITNESS, MERCHANTABILITY, VALIDITY, NONINFRINGEMENT,
FREEDOM FROM ERRORS, OR CONDITION OF THE INTELLECTUAL PROPERTY, MATERIAL, RIGHTS
OR TECHNICAL INFORMATION OR AS TO ANY OTHER MATTER. NOTWITHSTANDING THE
FOREGOING, SELLER REPRESENTS AND WARRANTS {i) THAT IT IS THE SOLE AND EXCLUSIVE
OWNER OF THE ASSIGNED PATENT, AND HAS THE RIGHT TO ASSIGN THE ENTIRE RIGHT,
TITLE AND INTEREST IN THE ASSIGNED PATENT EXCEPT THE PARTIES ACKNOWLEDGE THAT
THE ASSIGNED PATENT MAY BE SUBJECT TO CERTAIN SECURITY INTERESTS AS MORE
PARTICULARLY SET FORTH AND DESCRIBED IN ATTACHED EXHIBIT C, THE ENTIRETY OF
WHICH SECURITY INTERESTS SHALL TERMINATE AND BE RELEASED ON OR BEFORE THE
EFFECTIVE DATE AS DESCRIBED IN EXHIBIT C; (ii) TO THE KNOWLEDGE OF SELLER, THE
ASSIGNED PATENT HAS BEEN FILED,


6

--------------------------------------------------------------------------------




 
PROSECUTED AND MAINTAINED IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS; (iii) AND
THE ASSIGNED PATENT IS NOT SUBJECT TO ANY LICENSES OR ANY OTHER ENCUMBRANCES
EXCEPT AS PROVIDED IN THE LICENSE AGREEMENT TO KODAK AND IN CLAUSE (i) ABOVE;
(iv) THE CONSUMATION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT WILL NOT
CONFLICT WITH ANY CONTRACTS OR AGREEMENTS OR ANY OTHER INSTRUMENTS TO WHICH
SELLER OR ANY OF ITS AFFILIATES IS A PARTY; (v) THERE ARE NO PENDING OR
THREATENED PATENT LITIGATIONS RELATING TO THE ASSIGNED PATENT OR ANY CHALLENGES
TO THE VALIDITY, OWNERSHIP, INVENTORSHIP OR ENFORCEMENT OF THE ASSIGNED PATENT,
AND TO THE KNOWLEDGE OF SELLER THERE IS NO SUBSTANTIAL BASIS THEREFOR; (vi) NO
PAYMENT OTHER THAN THE PAYMENT SET FORTH IN SECTION 3.01 HEREOF IS DUE TO SELLER
OR, TO THE KNOWLEDGE OF SELLER, ANY OTHER ENTITY, WITH RESPECT TO THE RIGHT TO
USE OF THE ASSIGNED PATENT; AND (viii) THE ASSIGNED PATENT IS NOT SUBJECT TO ANY
RIGHTS OF ANY U.S. OR NON-U.S. GOVERNMENT.
 
ARTICLE 9
 
INDEMNIFICATION
 
9.01 Seller shall indemnify, defend and hold Kodak or any of its Affiliates
harmless against any and all claims asserted within twelve (12) months after the
Effective Date and related liabilities, losses, damages, fines, judgments and
penalties, including related costs and expenses (including reasonable attorneys'
fees and disbursements) (collectively "Damages") arising directly or indirectly
from Seller's breach of any representation, warranty or obligation under this
Agreement, provided that Kodak shall give Seller prompt notice of any such
action, Kodak shall cause its employees and agents to reasonably cooperate with
Seller and its legal representatives in the investigation or defense of such
action, and Kodak shall permit Seller to settle any such action, claim or
liability and agrees to the control of such defense or settlement by Seller,
provided, that such settlement does not materially adversely affect Kodak's
rights hereunder or impose any material obligations on Kodak in addition to
those set forth herein. Kodak shall have the right, but not the obligation, to
be represented by counsel of its own selection at its own expense.


7

--------------------------------------------------------------------------------




 
Notwithstanding anything to the contrary contained in this Agreement, the rights
set forth in this Paragraph 9.01 shall be Kodak's sole and exclusive remedies
against Seller with respect to third party claims arising directly or indirectly
from Seller's breach of any representation, warranty or obligation under this
Agreement.
 
ARTICLE 10
 
TERM AND TERMINATION
 
10.01 This Agreement shall expire or terminate only under the following
circumstances: (a) expiration of its own accord upon the expiration of the last
right assigned hereunder; or (b) in the event that a Party (the "Breaching
Party") is in breach of a material term or condition of this Agreement and fails
to cure such breach within sixty (60) days after receiving written notice
specifying the nature of the alleged breach. If Seller is the Breaching Party,
ownership of the Assigned Patent shall remain vested in Kodak, and any license
to the Seller under the Licensed Patent may be terminated immediately at the
election of Kodak.
 
10.02 Articles 5, 7, 8, 9, and 10 shall survive any termination or expiration of
this Agreement as shall all Articles and Paragraphs in which and to the extent
survival is expressly provided for in this Agreement.
 
ARTICLE 11
 
MISCELLANEOUS
 
11.01 This Agreement may not be amended or waived except in a writing executed
by the Party against which such amendment or waiver is sought to be enforced. No
course of dealing between or among any Parties having any interest in this
Agreement will be deemed effective to modify or amend any part of this Agreement
or any rights or obligations of any Party under or by reason of this Agreement.
 
11.02 All notices, demands and other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given when personally delivered or ten (10) business
days after being mailed by first class mail, return receipt requested, three (3)
business days if sent by an international courier express service, or when
receipt is acknowledged, if sent by facsimile, telecopy or other electronic
transmission


8

--------------------------------------------------------------------------------




 
device. Notices, demands and communications to Seller and Kodak will, unless
another address is specified in writing, be sent to the address indicated below,
or to such other person, address or telecopy number as any of the foregoing may
have designated by giving notice hereunder:
 

  If to Seller: eMAGIN CORPORATION 10500 NE 8th Street Suite 1400
Bellevue, WA 98004 Attention: John Atherly
Title: Chief Financial Officer
Tel. (425) 749-3600 FAX (425) 749-3601
        And to: Richard Friedman, Esq.
Sichenzia Ross Friedman Ference LLP 61 Broadway
New York, New York 10006
Tel. (212) 930-9700
Fax (212) 930-9725
        If to Kodak:   EASTMAN KODAK COMPANY
1999 Lake Avenue
Rochester, New York 1.4650-2142
Attention: General Manager, OLED Systems Tel. (585) 722-0401
FAX (585) 477-6498
        And to:  EASTMAN KODAK COMPANY 343 State Street
Rochester, New York 14650
Attention: General Counsel
Tel. (585) 724-4332
FAX (585) 724-9549

 
9

--------------------------------------------------------------------------------




 
11.03 This Agreement and all of the provisions hereof will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. Subject to the terms of this Agreement, either Party may
freely assign or transfer the rights or licenses granted to it under this
Agreement, provided that any such assignee agrees in writing to be bound by this
Agreement as if it were a Party hereto and shall not relieve the assignor of any
of its obligations under this Agreement.
 
11.04 This Agreement is for the benefit of the Parties and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give any Person, other than the Parties and such assigns, any legal or equitable
rights under this Agreement.
 
11.05 Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the
remaining provisions of this Agreement.
 
11.06 This Agreement and the exhibits hereto contain the complete agreement
between the Parties and supersede any prior understandings, agreements or
representations by or between the Parties, whether written, oral, or implied,
which relate to the subject matter hereof.
 
11.07 This Agreement may be executed by exchange of one or more counterparts,
any one of which need not contain the signatures of more than one Party, but all
such counterparts taken together will constitute one and the same instrument.
 
11.08 The internal law, without regard to conflicts of laws principles, of the
State of New York will govern all questions concerning the construction,
validity and interpretation of this Agreement and the performance of the
obligations imposed by this Agreement. Each of the Parties hereby irrevocably
consents to the jurisdiction of the Supreme Court of New York in Monroe County,
New York and U.S. Federal Courts for the Western District of New York, and
hereby agree that process may be served in the manner provided herein for giving
of notices or otherwise as allowed by New York state or U.S. federal law. Either
Party may seek injunctive or other forms of equitable relief at any time from
any court of competent jurisdiction.


10

--------------------------------------------------------------------------------




 
11.09 The headings in this Agreement are inserted for convenience only and shall
not be used in the interpretation of this Agreement.
 
11.10 No Party has relied on any representation or warranty of any kind in
entering into this Agreement, except for those representations and warranties
expressly set forth herein.
 
11.11 No rights or licenses are granted except as expressly set forth in this
Agreement.
 
11.12 Kodak and Seller represents and warrants that it has been fully advised
and represented by legal counsel during the negotiation, drafting, and execution
of this Agreement and this Agreement shall be deemed to have been drafted
equally by the Parties.
 
11.13 Seller agrees to, at no charge to Kodak, execute further conveyance
instruments as may be necessary or desirable to evidence the transfer of
ownership of the Assigned Patent to Kodak, or the original ownership of the
Assigned Patent on the part of Seller.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.
 

       
eMAGIN CORPORATION
 
   
   
    By:   /s/ K.C. Park  

--------------------------------------------------------------------------------

K.C. Park   Title: CEO / President 

       
EASTMAN KODAK COMPANY
 
   
   
    By:   /s/ Laura G. Quatela  

--------------------------------------------------------------------------------

Name:Laura G. Quatela
  Title: Vice President



11


